

117 HR 4565 IH: Protecting First Responders from Secondary Exposure Act of 2021
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4565IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Joyce of Ohio (for himself and Mr. Trone) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize the use of grant amounts for providing training and resources for first responders on the use of containment devices to prevent secondary exposure to fentanyl and other potentially lethal substances, and purchasing such containment devices for use by first responders.1.Short titleThis Act may be cited as the Protecting First Responders from Secondary Exposure Act of 2021.2.Providing training and resources for first responders on the use of containment devices to prevent secondary exposure to fentanyl and other potentially lethal substances, and purchasing such containment devices for use by first respondersSection 3021(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10701(a)) is amended by inserting after paragraph (3) the following, and redesignating succeeding paragraphs accordingly: (4)Providing training and resources for first responders on the use of containment devices to prevent secondary exposure to fentanyl and other potentially lethal substances, and purchasing such containment devices for use by first responders..